                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                    Case No. 19-10075-EFM

  LARRY WAYNE BLASER,

                  Defendant.




                               MEMORANDUM AND ORDER

         This matter comes before the Court on the government’s Notice of Appeal of Magistrate

Judge Ruling to District Court (Doc. 20). Judge Birzer found that 18 U.S.C. § 3142(c)(1)(B) was

unconstitutional as applied to Defendant Larry Wayne Blaser and allowed him to be released

without the conditions of electronic monitoring and curfew. The government argues that Judge

Birzer does not have the authority to make the constitutionality ruling and that her determination

is clearly erroneous. In addition, the government requests that the conditions of electronic

monitoring and curfew be imposed upon the Defendant. For the reasons described in more detail

below, the Court reverses the unconstitutionality finding and sends the case back to Judge Birzer

to impose conditions consistent with this Order and § 3142(c)(1)(B).

                          I.     Factual and Procedural Background
        On April 23, 2019, Defendant Blaser was charged with three counts of transportation of

child pornography, pursuant to 18 U.S.C. § 2252A(a)(1), and one count of possession of child

pornography, pursuant to 18 U.S.C. § 2252A(a)(5)(B). Defendant made his initial appearance

before Judge Birzer on May 1, 2019.

        The government agreed to Defendant’s release pursuant to the conditions required by 18

U.S.C. § 3142(c)(1)(B),1 which includes electronic monitoring and curfew. During Defendant’s

initial appearance, Judge Birzer noted that she was aware of some District of Kansas decisions that

found mandatory conditions of electronic monitoring and curfew violated a defendant’s

constitutional rights. Thus, she declined to impose the conditions of electronic monitoring or

curfew. Judge Birzer released Defendant but imposed the restriction of no travel outside the

District of Kansas or Western District of Oklahoma without permission of the Court or the United

States Probation Office.

        The government filed a Motion for Clarification and Reconsideration. In this motion, the

government sought clarification of Judge Birzer’s authority to find the statute unconstitutional and

the specific constitutional provisions that were violated. In addition, the government requested

that Judge Birzer reconsider her order and impose the conditions of electronic monitoring and

curfew.

        On June 25, 2019, Judge Birzer issued a written order. In this Order, she granted the

government’s request for clarification but denied its motion for reconsideration. She set forth her

reasons for her authority to find the statute unconstitutional and clarified that she found




        1
          This provision was part of the Adam Walsh Child Protection and Safety Act (“Adam Walsh Act”), Pub. L.
109-248, 120 Stat. 587 (July 27, 2006).



                                                     -2-
§ 3142(c)(1)(B) unconstitutional as applied because it violated Defendant’s Fifth Amendment

right to procedural due process. She declined to impose the conditions upon Defendant.

        The government now appeals Judge Birzer’s findings. The government’s appeal involves

three issues: (1) whether Judge Birzer has the authority to declare § 3142(c)(1)(B) unconstitutional,

(2) whether her ruling that the statute was unconstitutional is clearly erroneous, and (3) a request

to impose the conditions of electronic monitoring and curfew as conditions of release. This Court

held a hearing on August 6, 2019.

                                          II.      Standard of Review

        Pursuant to Fed. R. Crim. P. 59(a), a district court can review a magistrate judge’s non-

dispositive order if the party files its objection within 14 days of the order. Rule 59(a) also provides

that the district judge “must consider timely objections and modify or set aside any part of the

order that is contrary to law or clearly erroneous.” Thus, the standard of review is whether any

part of the order is clearly erroneous or contrary to law.

                                                 III.     Analysis

A.      Authority

        The government first contends that a magistrate judge does not have the authority to declare

a statute unconstitutional. The government raised this issue below. Judge Birzer disagreed.

        “Magistrates are appointed by and serve under the supervision of district court judges.”2

They are not Article III judicial officers, and “[t]he jurisdiction and powers of magistrates are




        2
            Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1461 (10th Cir. 1988) (citing 28 U.S.C. § 631(a)).



                                                         -3-
governed by 28 U.S.C. § 636, and limited by the Constitution, U.S. Const. art. III, § 1.”3 “Federal

magistrate judges are creatures of statute, and so is their jurisdiction.”4

        A magistrate judge’s authority is generally defined in 28 U.S.C. § 636. Section 636(a)(2)

provides that a magistrate judge has the power to “issue orders pursuant to section 3142 of title 18

concerning release or detention of persons pending trial . . . .” In Judge Birzer’s order, she found

that this provision gave her the jurisdiction and authority to opine that certain provisions of § 3142

were unconstitutional.

        This provision, however, does not provide that a magistrate judge may decide the

constitutionality of the statute and strike it down because it is unconstitutional. Instead, it simply

states that a magistrate judge may issue “orders pursuant to section 3142 of title concerning release

or detention . . . .”       There are also no other provisions in § 636 that explicitly provide that a

magistrate judge may make constitutional determinations or decisions.                          As noted above, a

magistrate judge’s authority is generally constrained to specific issues. There does not appear to

be any grant of authority to make constitutional determinations.

        The Court notes that there are multiple cases in which magistrate judges have decided the

constitutionality of § 3142.5 As Judge Birzer noted, although the findings of constitutionality have

been questioned on appeal to the district court, the magistrate judges’ authority to rule on the issue

has not been questioned.6 The absence of a challenge, however, to the authority to rule on the




        3
            Id.
        4
            First Union Mortg. Corp. v. Smith, 229 F.3d 992, 995 (10th Cir. 2000) (internal alterations omitted).
        5
            See United States v. Blaser, --- F.3d ---, 2019 WL 2603318, at *2 (D. Kan. 2019) (collecting cases).
        6
            Id.



                                                          -4-
constitutional issue, does not necessarily mean that a magistrate judge has the authority to rule. It

simply means that the question may not have been raised before.

         There are very few cases addressing a magistrate judge’s authority to decide constitutional

issues and make unconstitutionality findings. However, there are decisions noting a magistrate

judge’s limited authority and jurisdiction. As an Article I judge, a magistrate judge may not

infringe on an Article III judge’s constitutionally granted powers, and Article III protections

constrain a magistrate judge’s authority and jurisdiction. In addition, 28 U.S.C. § 636 (the statute

setting forth a magistrate judge’s duties) sets forth various limitations on a magistrate judge’s

authority.7 Accordingly, the Court concludes that a constitutional determination is beyond the

power granted to a magistrate judge by statute. Even though the Court finds that the magistrate

judge did not have the authority to make this constitutional ruling, the Court will address the issue

because the magistrate judge’s ruling could be interpreted as a recommendation to the district

judge to find the statute unconstitutional.

B.       Constitutionality

         “In any case that involves a minor victim under . . . § 2252A(a)(1) . . . any release order

shall contain, at a minimum, a condition of electronic monitoring” and certain other conditions,

such as a specified curfew.8 In Judge Birzer’s written order, she stated that she found the

mandatory imposition of electronic monitoring and curfew conditions violated a defendant’s Fifth




          7
            See, e.g., 28 U.S.C. § 636(b)(1)(a) (limiting a magistrate judge from deciding such issues as injunctive
relief, summary judgment, and suppression of evidence) and § 636(c) (limiting a magistrate judge from conducting a
jury trial without consent of the parties and a designation of jurisdiction by the district court). If such dispositive
matters as injunctive relief and suppression of evidence cannot be decided by a magistrate judge because of specific
statutory limitations, it follows that a constitutionality finding would be prohibited.
         8
             18 U.S.C. § 3142(c)(1)(B).



                                                         -5-
Amendment right to procedural due process because she found that the conditions were to be

imposed without an opportunity for the defendant to be heard and without a finding that those

conditions were the least restrictive means necessary to ensure the defendant’s appearance and

community safety. She also stated that the constitutionally protected liberty interest at stake was

a defendant’s right to freedom of movement among locations or his right to travel. Judge Birzer

noted that she limited her holding to finding the statute unconstitutional as applied rather than

finding the statute facially unconstitutional.9

       The Fifth Amendment provides that “[n]o person shall be . . . deprived of life, liberty or

property, without due process of law.”10 It protects individuals from two types of government

action.11 Substantive due process “prevents the government from engaging in conduct that shocks

the conscience . . . or interferes with rights implicit in the concept of ordered liberty.”12 Procedural

due process insures that “government action depriving a person of life, liberty or property . . . [is]

implemented in a fair manner.”13

       In looking at a procedural due process challenge, the Court considers two questions. First,

the Court must determine “whether there exists a liberty or property interest which has been

interfered with by the State.”14 Next, the Court considers “whether the procedures attendant upon




       9
           The Court will discuss this distinction later in this Order.
       10
            U.S. Const. amend. V.
       11
            United States v. Salerno, 481 U.S. 739, 746 (1987).
       12
            Id. (internal quotation marks and citations omitted).
       13
            Id. (citing Mathews v. Eldridge, 424 U.S. 319, 335 (1976)).
       14
            Kentucky Dep’t of Corrs. v. Thompson, 490 U.S. 454, 460 (1989) (citation omitted).



                                                           -6-
that deprivation were constitutionally sufficient.”15 “Protected liberty interests ‘may arise from

two sources-the Due Process Clause itself and the laws of the States.’ ”16

          As noted above, Judge Birzer found that the imposition of electronic monitoring and

curfew affected the fundamental liberty interest of the right to travel. Electronic monitoring,

however, does not curtail an individual’s right to travel. It simply monitors (electronically) an

individual’s travel. With regard to a curfew, the imposition of one would create a restriction with

regard to the timing of travel, but it still is not necessarily a restriction on travel.17 Thus, the

conditions of electronic monitoring and curfew do not affect a fundamental liberty interest to

travel.

          In addition, an important consideration as to these factors is that the conditions are only

imposed on individuals who are under arrest for allegedly committing certain types of crimes.

These conditions are not imposed on the public at large. Rather, they are imposed on specific

individuals whom are accused of committing certain crimes on minors. The imposition of certain

conditions is oftentimes necessary. As the United States Supreme Court stated, pretrial conditions

generally do not amount to punishment but instead are regulatory solutions.18 Specifically, the

Supreme Court found that detention in some cases does not amount to punishment and thus is not

an infringement on an individual’s fundamental liberty interest. 19 Surely release with limited


          15
               Id. (citation omitted).
          16
               Id. (quoting Hewitt v. Helms, 459 U.S. 460, 466 (1983)).
          17
           Judge Birzer imposed some travel restrictions by prohibiting Defendant from leaving the District of Kansas
or Western District of Oklahoma without prior approval. She found electronic monitoring and a curfew much more
infringing upon Defendant’s liberty.
          18
               Salerno, 481 U.S. at 746-47.
          19
               Id. at 747.



                                                           -7-
conditions of curfew and electronic monitoring would not infringe on an individual’s fundamental

liberty interest if detention does not.

        Furthermore, the Supreme Court has “repeatedly held that the Government’s regulatory

interest in community safety can, in appropriate circumstances, outweigh an individual’s liberty

interest.”20 Here, “the government’s interest in preventing crime by arrestees is both legitimate

and compelling.”21 The statutory provision at issue is tailored to certain individuals who are

accused of certain crimes.22 Congress has decided that certain conditions, such as electronic

monitoring and curfew, “are minimal conditions to be imposed on defendants accused of certain

crimes involving children.”23 Thus, there is not a sufficiently identified protected fundamental

liberty interest at stake.

         To the extent, however, that Defendant does have a liberty interest interfered with by

the state, there are (and were) constitutionally sufficient procedures in place.                   Section

3142(c)(1)(B) requires that the judicial officer determine that a defendant’s release is “subject

to the least restrictive further condition, or combination of conditions, that such judicial officer

determines will reasonably assure the appearance of the person as required and the safety of

any other person and the community.” Although § 3142 requires mandatory conditions for

persons charged with certain crimes, these conditions do not take away an individualized




        20
             Id. at 748.
        21
             Id. at 749 (citation omitted).
        22
             See 18 U.S.C. § 3142(c)(1)(B).
        23
             United States v. Stephens, 594 F.3d 1033, 1041 (8th Cir. 2010) (Smith, concurring).



                                                          -8-
determination in each case before the magistrate judge. It simply places some restrictions on

the amount of discretion the magistrate judge has.24 As noted by one court,

        The Bail Reform Act is still an outline a judicial officer follows when
        determining the conditions of pretrial release, giving the officer discretion
        constrained by the requirement that the accused be released pending trial subject
        to the least restrictive appropriate conditions. The Act is not rendered
        unconstitutional because Congress deemed it appropriate to direct a judicial
        officer’s attention to specific conditions when determining prerelease conditions
        in certain cases.25

In addition, the imposition of electronic monitoring and curfew conditions can be tailored to

the individual defendant. As the Eighth Circuit Court of Appeals held when finding this

specific provision constitutional,

        Section 216 [§ 3142(c)(1)(B)] does not deprive child pornography defendants
        of a detention hearing or an individualized determination whether detention or
        release is appropriate. As relevant here, the only effect of § 216 is to require a
        curfew and some electronic monitoring. The defendant remains entitled to a
        detention hearing and a large number of individualized determinations—
        including an individualized determination as to the extent of any mandatory
        conditions of release.26

        Here, Judge Birzer conducted Defendant’s initial appearance and arraignment. At the

time, she had the benefit of the Pretrial Services Report and Recommendations. Defendant

was present and was represented by counsel at the hearing. This procedure is typically

followed in every criminal case in this district. Judge Birzer followed the § 3142(c) procedures


        24
            As noted above, it is well within Congress’s authority to impose additional conditions on certain crimes
that they deem necessary.
         25
            United States v. Cossey, 637 F. Supp. 2d 881, 891 (D. Mont. 2009); see also United States v. Frederick,
2010 WL 2179102, *8 (D.S.D. 2010) (finding that the defendant’s facial due process challenge was easily disposed
of because there were defendants for whom electronic monitoring and curfew were appropriate and noting a judicial
officer has discretion in setting the conditions).
        26
             Stephens, 594 F.3d at 1039.



                                                        -9-
and provided Defendant with an individualized determination. Indeed, Judge Birzer raised the

issue of mandatory conditions.                Defendant’s counsel did not raise any issue with the

recommended mandatory conditions, and it appeared that Defendant would have abided by the

mandatory conditions without issue.                 As applied in this case, Defendant did have the

opportunity to be heard regarding the conditions and was allowed an independent judicial

determination. Thus, there were (and are) procedural due process protections for Defendant.

        There are two final issues to address as to the constitutionality of the statute. A facial

challenge looks to the application of the statute to all parties.27 “[A]n as-applied challenge tests

the application of [the] restriction to the facts of a plaintiff’s concrete case.”28

        The Court notes that Judge Birzer stated that she only held the statute unconstitutional

as applied to this Defendant. The language in the order, however, makes it appear that she

considered it facially unconstitutional. First, she stated that the mandatory imposition of

electronic monitoring and curfew conditions violated a defendant’s Fifth Amendment right to

procedural due process because the conditions were based solely on the crime charged and

applied without an opportunity to be heard regarding the imposition of the conditions and an

independent judicial determination regarding those conditions. In addition, most of the issues

that she stated with the statute concerned the wholesale application of the mandatory

conditions to Defendants accused of certain crimes without the opportunity to address them.

Thus, although Judge Birzer stated that she was only making an as-applied finding of



        27
             iMatter Utah v. Njord, 774 F.3d 1258, 1264 (10th Cir. 2014) (citation omitted).
        28
             Id.



                                                         -10-
constitutionality, her analysis and conclusion appeared to be more akin to a finding of facial

unconstitutionality.29

        Finally, Judge Birzer noted that the Adam Walsh Amendments should not be construed

in such a way to abandon the principles of the Bail Reform Act of 1984. The Adam Walsh

Amendments are not abandoning the principles of the Bail Reform Act. Instead, they

supplement them and designate certain crimes for which mandatory conditions of release are

required. Because the Adam Walsh Amendments were enacted after the Bail Reform Act and

enacted with the purpose of amending the Bail Reform Act, courts must construe them in

harmony.30 “[T]he meaning of one statute may be affected by other Acts, particularly where

Congress has spoken subsequently and more specifically to the topic at hand.”31 Furthermore,

the Court cannot substitute its opinion for that of a congressional directive. Here, Congress

determined that mandatory conditions were necessary and required for certain defendants

accused of certain crimes. This requirement does not deprive a defendant of procedural due

process. Instead, it simply directs the court to certain mandatory conditions that must be

fashioned in the least restrictive manner. Thus, courts can (and should) construe the Adam

Walsh Amendments to the Bail Reform Act to work in harmony with each other.

        Based on the above reasons, the Court concludes that Judge Birzer’s determination that the

statute is unconstitutional is clearly erroneous. Accordingly, the Court reverses this determination.


        29
        This Court previously held that this statute was not facially unconstitutional. United States v. Rogers, 2019
WL 2513348 (D. Kan. 2019).
        30
        The Bail Reform Act of 1984 was enacted almost twenty years prior to the 2006 Adam Walsh
Amendments.
        31
             Food & Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000).



                                                       -11-
C.     Conditions

       Because Defendant should be present with his counsel when the Court imposes conditions

relevant to Defendant’s release, the Court remands this matter to Judge Birzer to conduct an

additional pretrial release and detention hearing. Conditions should be imposed in accordance

with this Order and 18 U.S.C. § 3142(c).

       IT IS THEREFORE ORDERED that the government’s Appeal of Magistrate Judge

Ruling (Doc. 20) is hereby GRANTED. The magistrate judge’s decision is REVERSED. This

case is remanded back to Judge Birzer to conduct a detention hearing and impose conditions

consistent with this Order and 18 U.S.C. § 3142(c).

       IT IS SO ORDERED.

       Dated this 20th day of August, 2019.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                              -12-
